Citation Nr: 1508357	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include reactive psychosis, a bipolar disorder, paranoid schizophrenia, mental retardation, and a schizotypal personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Reserves, reportedly from August 23, 1989 to January 16, 1990, with additional periods of Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.  

Preliminarily, the Board notes that this matter has been previously adjudicated and denied in an October 1996 rating decision.  However, since that denial, additional relevant service personnel records (SPRs) were associated with the file.  See December 2008 Board Remand (noting that SPRs including retirement point listings for the years 1988 through 1993 were associated with the file after the October 1996 rating decision).  Under the provisions of 38 C.F.R. § 3.156(c) (2014), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Accordingly, the Board will consider the service connection claim for a psychiatric disorder on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(c).  

In October 2007, the Veteran testified at a video-conference hearing before a Veterans Law Judge (VLJ).  Because that hearing tape was inaudible, she was afforded an additional hearing at the RO before a different VLJ (Travel Board hearing) in July 2008.  See February 2008 Board Remand (instructing the RO to reschedule the Veteran for a Travel Board hearing).  In this regard, VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, however, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Therefore, this appeal is being decided by the panel of three VLJs listed below.

The Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Here, the Veteran was sent an April 2013 letter that advised her of her right to a third hearing pursuant to Arneson.  The letter also advised the Veteran that she had 30 days to respond to the letter or the Board would assume she did not want a third hearing and would proceed accordingly.  The letter was sent to the Veteran's last known address and was not returned as undeliverable.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case.

In December 2008, and again in July 2013, the Board remanded the claim on appeal for further development.  The matter now returns to the Board for review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.



FINDING OF FACT

The onset of the Veteran's psychiatric disorder, to include schizoaffective disorder, bipolar type, was as likely as not during a period of active duty for training.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, to include schizoaffective disorder, bipolar type, is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

Because the Veteran's claim for service connection for a psychiatric disorder has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes full time duty in the Armed Forces performed by members of the Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty). 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1110, 1111, 1131 (presumption of soundness) is not available for the Veteran during any period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson, 7 Vet. App. 466.  The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that she is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  See also McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway).  

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Certain diseases, like psychoses, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 C.F.R. § 3.384 provides that a "psychosis" for purposes of presumptive service connection specifically includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, as noted, this presumption of service incurrence does not apply to claims predicated on ACDUTRA and INACDUTRA service.  

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether a claimant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

The Veteran contends that she first experienced psychiatric problems during a period of ACDUTRA.  She further maintains that she currently has a psychiatric disability that is related to the August/September 1991 hospitalization that occurred during a period of ACDUTRA.

In support of her claim, she submitted a hospitalization report that shows she was hospitalized at Sheppard Air Force Base from August 8, 1991 to September 8, 1991.  In the report, the examiner stated that the Veteran was an active duty US Army private first class assigned to the 355th General Supply Company.  She "had been on field maneuvers for approximately eight hours, during which she was responsible for signaling with a flashlight, and using passwords, and during the maneuvers she had an acute episode of bizarre, psychotic behavior."  The diagnosis was the following: (Axis I) brief reactive psychosis, (Axis II) schizotypal personality disorder, (Axis IV) marked stressors including a recent abortion and the stress of military maneuvers, and (Axis V) Global Assessment of Functioning (GAF) score of 66, with the highest GAF score in the last year of 75.  

The medical evidence of record reflects that she continued to have psychiatric problems after her discharge from the hospital in 1991.  See November 2013 VA Examination Report (reviewing her pertinent medical history and her history of psychiatric treatment).  Specifically, she was admitted to the hospital on numerous occasions for psychiatric treatment.  See, e.g.,  February 1996 Touro Hospital Infirmary Discharge Summary (noting that she was "brought in by her husband who states that she has been behaving in bizarre manner for 1-2 weeks," including "running around in the street without clothing," experiencing visual and auditory hallucinations, and "sleeping poorly and not eating very much food," and reflecting an Axis I diagnosis of probable bipolar mood disorder, psychosis NOS, with an admission GAF of 20); May 1997 Touro Hospital Discharge Summary (reflecting that she was hospitalized after exhibiting bizarre behavior and diagnosed at the time diagnosed with chronic paranoid schizophrenia exacerbation); March 1999 Touro Hospital Physician's Discharge Summary (noting that she "had been acting bizarrely off and on for a period of at least two months and providing an Axis I diagnosis of Schizoaffective Disorder); August 2005 VA Discharge Summary (reflecting hospitalization following discontinuation of medication and diagnosing Schizoaffective Disorder).

Moreover, VA treatment records reflect continued mental health treatment from 2006 to the present.  See November 2013 VA Examination Report (summarizing her VA treatment; noting that she was enrolled in VA Mental Health Intensive Case Management (MHICM) from 2006 until 2008, during which time "she became stable, had no psychotic events, no hospitalizations"; and stating that, since her 2008 MHICM discharge, she has been seen as an outpatient 1 - 2 times a year at Southeast Louisiana Veterans Health Care System (SLVHCS) for medication management, which has resulted in apparent stabilization of her condition with no episodes of psychosis due to noncompliance with medication).  The most recent psychiatric assessment of record notes her history of schizoaffective disorder and reflects that her GAF was estimated to be 65.  

The Veteran was scheduled for VA examination in November 2013; however, she failed to appear for that examination.  In this regard, the VA examining psychologist noted that "[t]his veteran has demonstrated a disorganized inability to maintain compliance with treatment appointments as well as C&P and hearing appointments due to her chronic, serious mental diagnosis."  Because of this, as "a kindness to the veteran," and "in order to facilitate movement in her claim," the VA examiner completed the psychiatric assessment in her absence, finding that the claims file included all information required to provide the requested etiological opinion.  As to diagnosis, the examiner noted that the correct current diagnosis of "Schizoaffective Disorder, Bipolar Type," is the same diagnosis present in the September 1991 service treatment record, diagnosed at that time as "brief psychotic disorder."  See November 2013 VA Examination Report ("Her current Schizoaffective Diagnosis is the same diagnosis present in STR in 1991.  It was diagnosed at that time as 'brief psychotic disorder.'  Clearly that is an error in diagnosis due to the recurrent and chronic nature of her psychotic episodes over the years.  It could not be brief and reactive due to the nature of its recurrent, chronic trait.").  Furthermore, the VA psychologist found that there is no evidence in the Veteran's subsequent psychiatric treatment records of Schizotypal Personality Disorder, as was reflected in the September 1991 Axis II diagnosis.  Rather, the VA examiner emphasized that "Schizoaffective Disorder, Bipolar Type accounts for the symptoms present in 1991 incorrectly assigned to an Axis II condition."  As to etiology, the VA psychologist opined that "[i]t is at least as likely as not that Veteran's current Schizoaffective Disorder, Bipolar Type diagnosis began during and is causally linked to the Veteran's 8/1991 hospitalization."  


Accordingly, the medical evidence of record reflects that the Veteran's currently diagnosed psychiatric disorder initially manifested in August 1991.  See 38 C.F.R. §§ 3.303(a), (d).  Resolution of the Veteran's claim, therefore, hinges on the determination as to whether or not she was serving on a period of ACDUTRA at the time of her August 1991 admission to Sheppard Air Force Base Hospital.  See 38 C.F.R. § 3.1(a), (d); Harris, 13 Vet. App. 509; Paulson, 7 Vet. App. 466.  

In this regard, multiple attempts have been made to obtain records pertaining to her reserve service, in order to verify her periods of ACDUTRA and INACDUTRA.  Indeed, as noted, the claim has twice been remanded by the Board with instruction that the RO was to undertake additional verification efforts.  See December 2008 Board Remand (noting that remand is required because "the Veteran's duty status is crucial to the analysis and disposition of her service connection claim," and although "the Veteran's listing of retirement points suggests she had periods of active duty for training in 1991, the chronology does not reflect the exact dates of such training"); July 2013 Board Remand (detailing the efforts undertaken by the RO to verify the Veteran's reserve service).  

In the December 2008 remand, the Board noted that the evidence of record included the Veteran's personnel records which included retirement point listings for the years 1988 to 1993.  While the Veteran's listing of retirement points suggested that she had periods of ACDUTRA in 1991, the chronology did not reflect the exact dates of such training.  Given that it was the Veteran's contention that she was serving on ACDUTRA in 1991 when she was first treated for psychiatric complaints, the Veteran's duty status was crucial to the analysis and disposition of her service connection claim.  Thus, the Board remanded this case and directed that the RO contact the Veteran's Army reserve unit(s), the National Personnel Records Center (NPRC), and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's service, whether it was active duty, ACDUTRA, or inactive duty for training (INACDUTRA), paying particular attention to detailing the duty status at the time of the August/September 1991 hospitalization.  In addition, complete copies of the Veteran's service treatment and service personnel records were to be obtained.  

In a Memorandum, dated in June 2012, the RO made a formal finding that the Veteran's service treatment records for her period of ACDUTRA from August 23, 1989 to January 16, 1990, were unavailable.  In addition, in a June 2012 supplemental statement of the case (SSOC), the RO noted that they had contacted the NPRC and that in an August 2011 response, the NPRC stated that all available service treatment records had been mailed and that no other service treatment records were available.  They also indicated that they had no information as to where additional service treatment records may be located or even if additional service treatment records still existed. 

In the June 2012 SSOC, the RO further noted that they had tried to verify the complete dates and types of the Veteran's service; however, they were unsuccessful.  The RO stated that they had contacted the Veteran's Reserve unit at its last known address in February 2009, but received no reply.  The Veteran's Reserve unit was again contacted in October 2011 and February 2012.  A response was received in February 2012 from a representative of the 469th Financial Management Center (FMC) that they had received a letter sent to the Veteran's former unit for service information and medical records.  The representative advised the RO that the Veteran's Reserve unit was no longer activated and that any records that the unit had in its possession would have been given to the Veteran.  Moreover, the RO had reviewed electronic records available to the VA through an electronic data system (Veterans Information Solution (VIS)), with access to Department of Defense (DoD) records, including those from the Defense Manpower Data Center (DMDC).  Those records confirmed that the Veteran was in the Reserves between January 1989 and February 1997.  However, specific dates of ACDUTRA and INACDUTRA during that period were not reported.  The RO also requested service verification from the NPRC.  In August 2011, the NPRC confirmed the Veteran's period of ACDUTRA from August 23, 1989 to January 16, 1990.  However, they did not address whether the Veteran had any additional periods of ACDUTRA.


In the July 2013 remand, the Board noted that the Veteran's personnel records contain a February 1997 letter to the Veteran from the Department of the Army, US Army Personnel Center in St. Louis, Missouri, informing the Veteran that she was discharged from the US Army Reserves, effective from February 4, 1997.  The Veteran was also informed that her official military personnel file was transferred to the National Archives and Records Administration (NARA).  There was, however, no evidence of record showing that the RO has contacted NARA in order to verify the Veteran's service.  Thus, the Board again remanded the case and directed that the RO contact the NARA and request verification of the complete dates and types of the Veteran's service.  In addition, another request was to be made to the NPRC using the Veteran's maiden name.

In July 2013, the Veteran's service personnel records were associated with the file.  Those records, however, are largely illegible and thus do not provide any indication as to relevant ACDUTRA or INACDUTRA service.  Additionally, in April 2014, the Defense Finance and Accounting Service (DFAS) provided a portion of the Veteran's leave and earnings statements; however, these records pertain only to the Veteran's already-verified period of ACDUTRA, from August 1989 to January 1990.  Thus, in the April 2014 SOC, the Appeals Management Center (AMC) noted the continued inability to verify the Veteran's August 1991 duty status, despite the recently obtained service personnel and DFAS records.

In view of the previous failed attempts, the Board finds that another remand to attempt to verify the Veteran's dates of ACDUTRA and INACDUTRA service would be futile as it appears that this information cannot be obtained.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994) ("VA has no duty to seek to obtain that which does not exist."); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Veteran testified that she was on temporary active duty assignment (TDY) for her two weeks of annual Reserves training at the Red River Army Depot training facility, located in Texarkana, Texas, in August 1991.  See July 2008 Board Hearing Transcript.  Despite this, no "official service department record" has been located confirming the character of this training, i.e. whether it is ACDUTRA or INACDUTRA.  See Cahall, 7 Vet. App. at 237 (regarding the requirement that "official service department records" verify duty status).  Rather, the only "official service department record" relating directly to the nature of the Veteran's August 1991 service is the service treatment record from Sheppard Air Force Base Hospital.  See 38 C.F.R. § 3.156(c) (indicating that service treatment records are considered "official service department records").  In it, the Air Force Psychiatrist, Captain P.A.S., noted that the Veteran was an "Active Duty US Army Private First Class, assigned to the 355th General Supply Company . . . [who] had been on field maneuvers for approximately eight hours" when her psychiatric symptoms first manifested.  Additionally, Captain P.A.S. determined "the stress of military maneuvers" to be one of the precipitating psychosocial stressors (Axis IV).  

Considering the Sheppard Air Force Base Hospital treatment records reflecting that she was on active duty participating in training maneuvers at the time of her psychiatric manifestations, which lend credence to the Veteran's sworn testimony that she was on her annual two-week Reserves training prior to her August 1991 hospital admission, and given that the specific dates of the Veteran's ACDUTRA service could not be verified, the Board finds that, when viewing the evidence in the light most favorable to the Veteran, she was serving during a period of ACDUTRA immediately prior to her August 1991 hospital admission.  See 38 C.F.R. § 3.102.


Accordingly, in consideration of the evidence of record and when resolving reasonable doubt in favor of the Veteran, the Board finds that the onset of the Veteran's psychiatric disorder was as likely as not during a period of ACDUTRA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Because service connection is warranted for a disabling disease incurred during ACDUTRA, the Board concludes that service connection is warranted for a psychiatric disorder, to include schizoaffective disorder, bipolar type.


ORDER

Service connection for a psychiatric disorder, to include schizoaffective disorder, bipolar type, is granted.



___________________________		___________________________
         K. OSBORNE			          MICHAEL E. KILCOYNE
Veterans Law Judge,		           Veterans Law Judge,
Board of Veterans' Appeals		Board of Veterans' Appeals




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


